                                                          THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                                   CASE NO. CR18-0124-JCC
10                              Plaintiff,                       ORDER
11          v.

12   QIFENG LI et al.,

13                              Defendants,
14
     and,
15

16   BOEING EMPLOYEES’ CREDIT UNION,

17
                                Third-Party Claimant.
18

19          This matter comes before the Court on the parties’ settlement agreement. (Dkt. No. 166.)
20   Having considered the agreement and the relevant record, the Court hereby APPROVES the
21   agreement and ENTERS a final order of forfeiture as follows:
22               1. The following real property is fully and finally condemned and forfeited, in its
23                   entirety, to the United States: 6916 South 124th Street, Seattle, Washington. Upon
24                   entry of this order, no right, title, or interest in this real property shall exist in any
25                   party other than the United States; and
26               2. The Department of the Treasury and/or its designated representatives are

     ORDER
     CR18-0124-JCC
     PAGE - 1
 1                   authorized to dispose of this real property as permitted by governing law.

 2         DATED this 1st day of October 2019.




                                                          A
 3

 4

 5
                                                          John C. Coughenour
 6                                                        UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0124-JCC
     PAGE - 2
